Citation Nr: 1749314	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

4. Entitlement to service connection for an acquired psychiatric disorder.

5. Entitlement to service connection for migraines.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1983.  

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 and April 2015 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the RO initially denied the claim for service connection for migraines in a February 2008 rating decision.  A September 2008 rating decision confirmed the previous denial regarding the Veteran's claim.  The current appeal stream stems from the Veteran's May 2014 statement, in which he sought to reopen his claim for service connection for migraines.  

The November 2014 rating decision denied entitlement to service connection for bilateral hearing loss and declined to reopen the claims for service connection for an acquired psychiatric disorder and migraines.  The April 2015 rating decision denied the claim for entitlement to service connection for tinnitus and declined to reopen the claim for service connection for an acquired psychiatric disorder.  However, it did reopen the claim for entitlement to service connection for migraines, but continued to deny service connection for that matter.

Regarding the characterization of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that, although the RO adjudicated a claim for service connection for PTSD, the Board has characterized the claim as broadly as possible, to encompass any diagnosed psychiatric disability of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, in correspondence dated June 2, 2017, the Veteran withdrew his appeal of his claim for entitlement to service connection for bilateral hearing loss.

2. Prior to the promulgation of a decision in the appeal, in correspondence dated June 2, 2017, the Veteran withdrew his appeal of his claim for entitlement to service connection for tinnitus.

3. The RO previously denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder in unappealed January 1996 and June 2005 rating decisions.

4. The evidence received since the June 2005 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of a claim of entitlement for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal of a claim of entitlement for service connection for tinnitus have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. As new and material evidence has been received, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).

Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew several of the claims on appeal in correspondence dated June 2, 2017.  Specifically, the Veteran's representative indicated that the Veteran wished to withdraw his claims for entitlement to service connection for tinnitus and bilateral hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are dismissed.

II. New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO last denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in a June 2005 rating decision.  At that time, the pertinent evidence of record included the Veteran's post-service treatment records, which included a September 2004 notation from a psychologist within the North Carolina Department of Corrections, who had ruled out a diagnosis of PTSD.  In its June 2005 rating decision, the RO denied the claim based in large part on a finding that the evidence of record did not support a diagnosis of PTSD.  

The RO notified the Veteran of the June 2005 rating decision.  However, he did not certify an appeal regarding this matter, nor did he submit additional evidence within one year of that decision in support of his claim for an acquired psychiatric disorder.  As such, the RO's June 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

In this case, the newly submitted evidence pertaining to the Veteran's acquired psychiatric disorder consists, in part, of post-service VA treatment records that document a diagnosis of PTSD since October 2007.  See October 2007 VA Treatment Record, February 2008 VA Treatment Record, and July 2013 VA Treatment Record.  Additionally, an August 2013 VA treatment record noted that the Veteran had participated in inpatient treatment for PTSD several years earlier.   As the additional evidence indicates that the Veteran does, in fact, have a diagnosis of PTSD, the Board finds that the evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.


ORDER

1. The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

2. The appeal for entitlement to service connection for tinnitus is dismissed.

3. The claim for entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board finds that a new VA examination addressing the nature of the Veteran's acquired psychiatric disability is necessary before the issue can be adjudicated on the merits.  The Veteran has not yet been afforded a VA psychological examination.  The record shows that he has had several psychiatric diagnoses including PTSD, major depressive disorder, an unspecified mood disorder, and an adjustment disorder.  See May 2017 Private Medical Opinion.  In light of the Veteran's current diagnoses and his assertions of in-service onset, as well as documentation of July 1983 and August 1983 treatment for mental health issues shortly after separation, the Board finds that the low threshold requirement for a VA examination has been met, and this matter will be remanded to obtain a VA examination to address the Veteran's acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for migraines, the Board finds that an additional medical opinion is necessary in order to properly adjudicate this issue.  In the March 2015 VA examination report, the examiner noted that the Veteran fell off of a fuel pod while on active duty, which resulted in a head injury of the left mastoid bone area of the cranium.  The examiner concluded that the Veteran experienced post cranial trauma headaches, in addition to the pre-existing tension headaches, which were exacerbated by numerous factors, including his mental health issues.  Additionally, a May 2017 private medical opinion indicated that the Veteran's headaches were exacerbated by his psychiatric illnesses and vice versa.  The evidence of record indicates that the Veteran's chronic migraines may be a residual of his in-service head injury.  Thus, the Board finds that an examination to evaluate any potential residuals of a traumatic brain injury (TBI) is warranted.    

Additionally, in April 2005, the Veteran submitted several VA Form 21-4142's, identifying the following as sources of potential records related to his post-service medical treatment: the Middletown Police Department in Connecticut; the South Carolina Victims of Violent Crimes; the Blackstone Police Department in Connecticut; the Department of Corrections in Jacksonville, Florida; the Richmond County Jail; the Tacoma County Jail; the Williamston Courthouse in North Carolina; the Fort Bliss Police Department in Texas; the Hinesville Police Department in Georgia; the Fort Stewart Police Department in Georgia; the Hillsborough Police Department in North Carolina; and the Goose Creek Police Department in South Carolina.  However, it does not appear that the RO has attempted to locate these records.  Thus, on remand, the RO should attempt to obtain these outstanding records.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through March 8, 2016 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all relevant VA treatment records dated from March 8, 2016 to the present.  

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his appeal, including any private treatment records following the proper VA procedures.  Specifically, the RO should attempt to obtain all available records from the Middletown Police Department in Connecticut; the South Carolina Victims of Violent Crimes; the Blackstone Police Department in Connecticut; the Department of Corrections in Jacksonville, Florida; the Richmond County Jail; the Tacoma County Jail; the Williamston Courthouse in North Carolina; the Fort Bliss Police Department in Texas; the Hinesville Police Department in Georgia; the Fort Stewart Police Department in Georgia; the Hillsborough Police Department in North Carolina; and the Goose Creek Police Department in South Carolina.  

3. Schedule the Veteran for a VA psychological examination to clarify whether the Veteran has PTSD or any other psychological disability.  The VA examiner should review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  Review of the claims file should be confirmed in the examination report.   

After a review of the record, the examiner should respond to each of the following: 

a. Does the Veteran have a current diagnosis of PTSD, consistent with the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association manual, DSM-5?  If PTSD is diagnosed, please identify the stressor upon which the diagnosis is based.  If PTSD is not diagnosed, please specify his current diagnosis or diagnoses.  

b. If an acquired psychiatric disability is diagnosed, indicate whether it is at least as likely as not that such disability had its onset in, or is otherwise related to his period of active duty service.  

c. Comment on whether there is a relationship between the Veteran's acquired psychiatric disorder and his migraines, such that one affects the severity or symptomatology of the other.

In providing any opinion, the examination should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a TBI examination by a an appropriate examiner to determine the nature of any diagnosed TBI or any residuals thereof.  The VA examiner should review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  Review of the claims file should be confirmed in the examination report. 

If the examiner deems it necessary to conduct any additional testing, including neuropsychological testing, the examiner must perform such testing or send the Veteran to the appropriate professional to perform such testing.  

After a review of the record, the examiner should respond to each of the following: 

a. Is it at least as likely as not (probability of at least 
50 percent) that the Veteran has been diagnosed with a TBI or residuals stemming from a TBI at any time period on appeal? Identify the residuals and any appropriate diagnosis. 

b. If the answer to (a) is affirmative, is it at least as likely as not (probability of at least 50 percent) that the TBI and/or any residuals are related or had its onset during the Veteran's period of active service.

c.  Comment on whether there is a relationship between the Veteran's migraines and his acquired psychiatric disorder, such that one affects the severity or symptomatology of the other.

In providing any opinion, the examination should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Specifically, the examiner should comment on the March 2015 VA examination report and the May 2017 private medical opinion.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

5. After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, if any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case with consideration of all evidence associated with the claims file since the claims were last adjudicated. The Veteran and his representative should be afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


